Citation Nr: 0002826	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a chronic skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the U.S. Navy from 
December 1964 to January 1968, including service in Vietnam.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO) in Des Moines, 
Iowa; Reno, Nevada; and Los Angeles, California,    


FINDINGS OF FACT

1. The appellant is a Vietnam combat veteran.

2. The appellant does not have PTSD.

3. The appellant has a nightmare disorder which has been 
established by competent medical evidence to have resulted 
from the appellant's active military service.

4. Competent medical evidence has not been adduced to suggest 
the presence of a back disability.

5. There has been adduced no competent evidence suggesting a 
linkage between a claimed back disability and any incident 
of military service.

6. The appellant does not have a skin disorder which may be 
presumptively linked to herbicidal exposure or combat 
service during the course of his Vietnam service.

7. A skin condition was not incurred in or as a result of 
military service.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. A nightmare disorder was incurred as a result of active 
military service.  38 U.S.C.A. § 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

3. The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has PTSD as a result of in-
service experiences as a patrol boat crewman in Vietnam.  He 
further argues that as a result of an in-service back strain, 
then diagnosed as acute in nature, he has a continuing back 
disability.  He further argues that because he served in 
Vietnam, a skin rash and other dermatological disorders are a 
result of in-service exposure to herbicidal agents.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law in the context of 
its disposition of each of the appellant's claims.  

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD

Factual background

The appellant is the recipient of the Vietnam Campaign Medal 
and the Vietnam Service Medal.  The appellant's service 
medical records from his period of active service are devoid 
of any mention of psychiatric complaints, symptoms or 
diagnoses.

In a May 1991 medical record authored by A.S., M.D., the 
appellant was reported to have been diagnosed to have 
esophagitis and gastritis during the previous March.  Dr. 
A.S. reported that these disorders could be the "result of 
stress," and advised the appellant to limit the amount of 
stress through his work at the post office.  

The appellant underwent a VA psychological evaluation in 
September 1991.  He reported that he had been employed as a 
letter carrier and a window clerk for the postal system.  He 
described this work as stressful.  As to his Vietnam service, 
the appellant reported that he had fired a weapon in combat 
"a few times" and reported that he was under enemy fire.  
The appellant stated that he experienced fear when he was 
performing his military duties, and that he once was ordered 
a supervisor to shoot a fellow service member when the latter 
did not know a password.  The appellant reported that he did 
not obey this order, and that he  instead threatened to shoot 
his supervisor if he drew his weapon.  The examiner observed 
that there was no "manifest affect" or loss of composure 
when the appellant described these incidents.  

The appellant reported intrusive thoughts, combat-related 
nightmares and dissociative episodes.  He stated that these 
symptoms were not exacerbated by war-related stimuli, and he 
did not avoid the latter.  He denied diminished interest in 
significant activities, estrangement from others, or 
restricted affect.  He reported that he was irritable, and 
experienced episodic sleep disorder and episodic impaired 
concentration.  He reported hypervigilance and exaggerated 
startle response, but he denied survivor guilt.  Minnesota 
Multiphasic Personality Inventory testing were indicative of 
an unsociable individual who was fearful of emotional 
involvement.  Depressive and hysterical features were likely.  
Validity scales indicated that the testing presented a valid 
profile.  

The examiner opined that there was "only equivocal support" 
for a diagnosis of PTSD.  He observed that the stressful 
incidents described by the appellant were not stressful to 
the degree typically observed with war-related PTSD.  He 
further observed that although some PTSD symptoms were 
present, other "cardinal symptoms" were absent.  The 
psychologist opined that the appellant presented a case of 
"sub-diagnostic PTSD in an individual in a "chronically 
stressful work environment."  

The appellant also underwent a VA psychiatric examination in 
October 1991.  He reported that while on active duty, he 
served as a crewmember of a small patrol boat.  He stated 
that his duties included searching small boats for 
contraband, including weapons.  He stated that at time, boats 
did not stop for inspection, and he would fire upon them.  He 
reported that although he was not fired upon, one of the 
other patrol boats was hit by a rocket and the crew died.  He 
reported that he experienced much fear during the period of 
active duty.  

The examiner observed that the appellant was "vague" in 
describing his current symptoms.  He reported that he had 
become much more irritable, and that his family and co-
workers had complained of this irritability.  Although he 
reported experiencing "exaggerated startle responses" upon 
his return from Vietnam, these had diminished with time.  The 
appellant also reported dreams about his war-time 
experiences, but presented "very different responses when 
questioned about the frequency of these dreams at different 
times."  

The appellant stated that he was not bothered by seeing media 
representation of the war, and he denied having problems with 
"survivor guilt."  He reported some mood lability, and 
reported that his symptoms had increased in recent years.  
The examiner commented that this appeared to be related to 
conflicts in his job as a postal worker.  He reported that 
his current job as a service window worker was very 
stressful, and that he disliked his current supervisor.  He 
reported that he was considering taking retirement and 
finding another line of work.  

Although the appellant reported drinking heavily from the 
time he left service until the early 1970's, he curtailed his 
drinking when he married.  He denied drinking to the point of 
memory blackout and stated that he was never arrested for 
drunk driving and that he had never previously sought mental 
health care.  He reported that when he was not working, he 
enjoyed relaxing at home watching television or reading a 
newspaper.  He stated that he and his wife would go to 
movies, restaurants, or take walks.  He reported having no 
close friends, but stated that he enjoyed visiting his 
brother.  Although his wife became angry about his emotional 
outbursts, he reported that they still felt positively about 
each other and they were  sexually active.  

Upon mental status evaluation, he was noted to be oriented, 
cooperative and neatly and casually dressed.  The examiner 
commented that when discussing any aspect of his history, 
including his Vietnam service, he showed little affect.  His 
overall mood appeared to be of mild depression.  His chief 
concern was that of his recurrent outbursts of anger.  The 
examiner commented that he noted no evidence of psychosis or 
cognitive impairment, and that clinical testing under the 
Minnesota Multi-Phasic Personality Inventory showed 
psychological problems, but was not characteristic for PTSD.  
The appellant was diagnosed to have an adjustment disorder 
with mixed emotional features.

In May 1992, the United States Army and Joint Services 
Environmental Support Group (ESG) (presently the U.S. Armed 
Services Center for Research of Unit Records [USASCRUR]) 
forwarded a copy of a unit history of the command to which 
the appellant was assigned while in Vietnam.  In substance, 
it reflects that the appellant's unit was involved in combat 
action, and that several of its members were killed or 
wounded both in combat action and in accidents.   

The appellant underwent a VA psychiatric examination in 
November 1995.  The examiner noted that the appellant had 
been "inconsistent" in his account regarding whether he had 
been fired upon during military service.  The examiner 
further observed the appellant to display no evidence of a 
psychotic disorder nor of cognitive impairment.  The examiner 
noted that a past clinical test result was not characteristic 
of PTSD.  The appellant was diagnosed to have a generalized 
anxiety disorder.  

In May 1996, a statement from a "readjustment counselor 
therapist" at a Vet Center in Sepulveda, California was 
received.  In the letter, the therapist reported that the 
appellant related in-service exposure to sniper and mortar 
fire on a regular nighttime basis.  The counselor reported 
that the appellant displayed "survivor guilt."  He related 
the appellant's account of having to search boats for arms 
caches, and the appellant's account of being then subject to 
enemy fire and booby traps.  

The appellant underwent a VA psychiatric examination in 
October 1997.  He related that he became startled in response 
to unexpected noises, and that in public places he was always 
looking behind his back.  He denied flashbacks, but reported 
having nightmares, which the examiner observed "seem[ed] to 
be related to his military experience."  The examiner 
observed that the appellant did not meet the criteria for 
PTSD according to the diagnostic standards as established in 
the Diagnostic and Statistical Manual, Fourth Edition, he had 
a "nightmare disorder, and this is attributable to his 
military experience."                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

In a December 1998 addendum, the examiner stated that some of 
the appellant's nightmares were about "boarding boats as he 
had done in the service, which was terrifying at the time."  
The examiner also stated that although the nightmares had 
awakened him from sleep so that the appellant would be 
"sleep deprived on some mornings," this had not prevented 
him from working or maintaining his relationship with his 
wife and family.  The examiner further observed that the 
appellant's occupational difficulties, described as 
"conflicts with co-workers," seemed related to underlying 
personality factors rather than to nightmares.                                  

Relevant law and regulations

Service connection - general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted if the 
evidence establishes that a psychiatric disability was 
incurred in service, or was manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309 (1999).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Personality disorders are not diseases or injuries for the 
purposes of service connection. 38 C.F.R. § 3.303(c), 4.9 
(1998).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 38 
U.S.C.A. § 1154(b) (West 1991).  

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In 
ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  


Analysis

PTSD

Having carefully reviewed all evidence of record proffered in 
support of the appellant's claim and presumed it credible, 
the Board finds that the appellant has not submitted a well-
grounded claim of service connection for PTSD.  Specifically, 
the appellant's claim fails on the basis that he has not been 
diagnosed to have the disorder at issue.  

The Board first observes that in September 1991, "equivocal 
support" was obtained for a diagnosis of PTSD on 
psychological evaluation.  However, the examiner noted that 
the obtained clinical test results were not specific to PTSD, 
as "cardinal symptoms" were not present.  It was also then 
noted that the appellant was in a chronically stressful work 
environment.  Upon psychiatric examination the following 
month, the appellant displayed no evidence of cognitive 
impairment, and he was diagnosed to have an adjustment 
disorder.  In short, this evidence indicates that until that 
time, a diagnosis of PTSD had not been rendered.  See also  
38 C.F.R. § 3.304(f); (Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.).  

The record does not reflect that a diagnosis of PTSD was 
thereafter obtained.  As is noted above, in November 1995, 
the appellant was diagnosed to have a generalized adjustment 
disorder.  Further, the May 1996 letter from the "Vets 
Center" counselor does not reflect a diagnosis of PTSD, but 
only relates the appellant's accounts of in-service 
incidents, as told to the counselor.  

The appellant in this case is a combat veteran.  Zarycki, 
supra.  Although the appellant is not in receipt of 
decorations or awards indicative of his participation in 
combat, the report of the USASCRUR reflects that the 
appellant's unit was involved in combat-related activities, 
and the description of the appellant's military occupational 
duties is consistent with that of exposure to and 
participation in combat.  However, the determination of 
combat-veteran status relates to the question of the 
incurrence of a disability while in service, and not the 
issue of the disability's current existence.  See, e.g., 
Kessel v. West, 13 Vet. App. 9 (1999).  

Although the appellant maintains that he has PTSD, his 
opinion is not probative.  It is now well-established that 
the appellant, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).       

Nightmare disorder

Having found that the appellant has not been diagnosed to 
have PTSD does not, however, end the Board's inquiry.  The 
Board has inferred a claim of entitlement to service 
connection for any acquired psychiatric disability, not just 
PTSD.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) 
[VA is obligated to consider all issues reasonably inferred 
from the evidence of record].  In essence, the appellant is 
contending that he has psychiatric problems due to his 
experiences in Vietnam.  The appellant himself is not 
competent to diagnose himself with PTSD or with any other 
psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this case, competent medical evidence is of record 
reflecting that the appellant has a mental disorder that has 
been linked to his military service.  As is noted above, in 
October 1997, a VA examiner specifically found that although 
the appellant's symptoms did not meet the diagnostic criteria 
for PTSD, the appellant was found to have a nightmare 
disorder which the examiner attributed to the appellant's 
military service.  

By "disability" is generally meant a disease, injury, or 
other physical or mental defect.  See 38 U.S.C.A § 1701(1); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  
Pertinent to this matter, under 38 C.F.R. § 4.130, the 
nomenclature employed by VA in the rating schedule of mental 
disorders is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  A nightmare disorder is 
specifically recognized under the DSM-IV as a parasomniac 
disorder [307.47].  See Quick Reference to Diagnostic 
Criteria from DSM-IV, American Psychiatric Association, 260 
(1994).

Because the appellant has been diagnosed to have a recognized 
mental disorder that has been linked by competent medical 
evidence to his military service, service connection is 
granted for a nightmare disorder.  

Additional matter

The Board notes that in its decision relative to the issue of 
service connection for PTSD, the RO did not address the issue 
of whether the appellant may be entitled to service 
connection for a nightmare disorder.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Having considered this issue, it cannot be said that any 
prejudice inures to the appellant by the Board's action 
granting service connection for a nightmare disorder in the 
first instance.  


Entitlement to service connection for a back disability

Factual background

The appellant's service medical records reflect that in 
December 1964, he was treated for an acute backstrain after 
pushing heavy machinery.  He was issued a back strap, and 
prescribed anti-inflammatory medications.  In February 1966, 
the appellant complained of a sharp ache in the low midline 
section of his back upon exertion.  He was noted to have good 
range of motion, with no muscle spasm or difficulty.  
Radiographic examination detected no abnormal findings.  The 
appellant was prescribed analgesic tablets and a heating pad.  

The appellant's pre-separation report of medical examination 
reflects that his upper and lower extremities were found to 
be normal.  

During a November 1984 VA physical examination, the appellant 
reported that he was then experiencing right-sided lower back 
pain that occasionally radiated down his right leg.  The 
appellant reported that he had experienced this symptom for 
approximately the previous 6 months.  A diagnosis relative to 
these symptoms was not rendered.

The appellant underwent another VA physical examination in 
October 1991.  He reported that from October 1968 to the then 
current time he was employed as a window clerk for a post 
office.  The appellant reported that he had had low back pain 
since 1966 when he was on active duty.  He reported that it 
recurred whenever he lifted heavy packages, and that it was 
non-radiating.  Upon clinical examination, there was noted to 
be no back tenderness or deformities.  

In April 1992, the appellant submitted a report of magnetic 
resonance imaging testing, conducted the previous month.  It 
reflects that prominent osteophytes were noted posteriorly at 
the articulating margin of the L4-5 level.  The osteophytes 
were noted to "push minimally upon both lateral recesses" 
although no compromise of significance was identified.  The 
disc material was noted to be "unremarkable."  

In October 1995, records of the Kaiser Permanente Medical 
Group were received, reflecting care from 1970 until the date 
of receipt.  An October 1971 treatment log entry reflects 
that the appellant then complained of "recurrent back 
pain."  It was noted that the appellant was then employed as 
a mail carrier.  In an August 1972 accidental injury and 
industrial report, it was noted that the appellant had 
sprained his lower back while carry a heavy mail bag.  Upon 
clinical examination, very slight tenderness was noted in the 
left lower back.  The appellant was found to have myalgia.  
In an April 1976 treatment note, the appellant was reported 
to have complained of neck and shoulder pain since a fall 
sustained the previous December.  The appellant reported that 
when his earlier injury occurred, he fell backward.  

Also included in the Kaiser Permanente records was a June 
1982 medical entry, reflecting that the appellant had 
complained of chronic neck pain.  He requested a "work 
note" so that he could be excused from duties involving 
"route work" involving carrying a mail bag over his 
shoulder.  In an October 1991 report, it was noted that the 
appellant, still employed as a postal worker, was complaining 
of pain in the neck.  It was reported that the appellant was 
initially injured in 1972, while carrying heavy bundles of 
mail.  The appellant reported that the pain had worsened 
since 1985 from lifting heavy parcels. 

Also in October 1991, A.S., M.D., informed the appellant that 
he had cervical degenerative joint disease and disc 
degeneration of three years duration.  He opined that the 
appellant's work-activities had a "great deal" to do with 
his recurrent pain. 

In a November 1991 letter, R.P.G., D.C., reported that the 
appellant was first treated for sacroiliac pain in February 
1970, and received treatment thereafter.  Dr. R.P.G. 
diagnosed the appellant to have sacroiliac sprain/strain and 
cervical spine sprain/strain.  He did not relate these 
symptoms to any incident.  

In a December 1991 statement prepared as part of a workman's 
compensation claim filed with the U.S. Department of Labor, 
the appellant detailed the history of his lower back pain.  
He stated that when he began work as a postal service 
employee in October 1968, he was physically fit.  He stated 
that when he began work, he was required to assist on an as-
needed basis as a mail carrier, which he reported to be six 
days per week.  He reported that in February 1970, he first 
consulted a chiropractor when he found that he had a cervical 
disc problem.  He stated that when he ascertain that he was 
then not working enough hours to make an adequate living, he 
became a regular mail carrier in May 1971.  In 1972, he again 
returned to his former position, but was still required to 
carry mail, with his "neck pulled out of place."  He stated 
that thereafter, although he had several inter-office 
position change of assignments, he was continually required 
to carry mail.  

In September 1992, the appellant reported to K.R., M.D. that 
his low back and neck pain began around 1970 when he started 
working as a mail carrier.  The appellant then reported that 
he developed increasing pain in the neck as a result of 
carrying a mail bag.  Upon clinical examination of the low 
back, Dr. K.R. reported that the appellant had a normal 
lumbar lordosis, with no lumbar muscle spasm noted.  There 
was also no evidence of atrophy or deformity in either lower 
extremity and no sciatic notch tenderness.  Dr. K.R. opined 
that the appellant had a "cervical and lumbar muscle strain 
superimposed on a very obvious severe anxiety state."  

The appellant underwent a VA physical examination in November 
1995.  He reported daily low back pain that radiated to both 
legs.  He stated that while standing, he had to shift 
positions.  Upon clinical examination, his posture and gait 
were noted to be physiologic.  Heel and toe walking were 
intact.  There was noted no back spasm, but the appellant's 
lumbosacral spine was tender and he had tight hamstring 
muscles.  Sciatic nerve stretch and femoral nerve stretch 
testing were negative.  Sensation was intact and there was no 
gross motor weakness or vascular impairment.  Range of motion 
of the back was flexion to 80 degrees, extension to 45 
degrees.  Lateral bending to 30 degrees with complaints of 
pain.  Previous radiographic examination reports were 
reviewed and with the exception of the formerly noted 
osteophytes, the studies were normal.  The appellant was 
diagnosed to have chronic lumbosacral strain.  The examiner 
commented that clinical examination did not reveal anything 
to substantiate the appellant's complaints, and the appellant 
had sustained no impairment due to his back symptoms. 

In May 1996, a statement from a "readjustment counselor 
therapist" of a "Vet Center" in Sepulveda, California was 
received.  In the letter, the therapist relates the 
appellant's account of having sustained an injury to his back 
while in Vietnam and continuous pain thereafter.  The 
therapist concluded by observing that the appellant's 
"chronic back problems" existed, and that they had 
"evolved into an arthritic condition."  

Relevant law and regulations 

The pertinent law and regulations relative to well-grounded 
claims, and as to service connection are as stated above.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b) (1999).

Analysis

The Board has carefully considered all of the evidence 
submitted in support of the appellant's claim and has 
presumed it credible.  Having done so, the Board finds that 
the appellant has not submitted a well-grounded claim of 
entitlement to service connection for a back disability.  
Specifically, the appellant does not have a low back 
disorder, and his claim therefore fails upon the first prong 
of the Caluza test, supra.  In Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992), the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.

Moreover, and assuming arguendo that the appellant has a low 
back disorder, competent medical evidence has not been 
adduced to suggest that the disorder is linked to any 
incident of the appellant's military service.  

The appellant's service medical records reveal that he was 
treated in December 1964 and in February 1966 for low back 
symptoms.  On the former occasion, he was diagnosed to have 
an acute back strain.  Although the appellant was treated 
just over a year later for back pain, his upper extremities 
and musculature were noted to be normal upon his discharge 
from active service.

The Board observes that although the appellant has complained 
of continuing low back pain, examiners have generally 
reported no impairment of the appellant's back, as opposed to 
his cervical disorder.  In September 1992, Dr. K.R. noted 
that the appellant had a normal lumbar lordosis and no lumbar 
muscle spasm, atrophy or deformity.  In November 1995, and 
notwithstanding the appellant's complaints of daily low back 
pain, the sole lumbosacral spine abnormality was tenderness.  
The appellant's range of motion of the low back was within 
normal limits, although the appellant complained of pain upon 
lateral bending.  Although the appellant was diagnosed to 
have chronic lumbosacral strain, the Board notes that the 
examiner specifically commented that there was no physiologic 
basis to the appellant's complaints, and the appellant had no 
impairment due to the claimed symptoms.  

Further, although a "readjustment counselor therapist" 
reported in May 1996 that the appellant had continuing back 
problems that "evolved into an arthritic condition," there 
has been no evidence adduced to reflect the counselor's 
competence to render such an opinion.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997).  Moreover, assuming that the 
counselor is competent to render an orthopedic opinion, the 
counselor's report is merely a recitation of the appellant's 
own account.  The mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore  v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Assuming that the appellant does have a back disability, 
there has been adduced no competent medical evidence to 
support a finding that the back disability is linked to the 
appellant's military service.  

The Board has considered the provisions of 38 C.F.R. 
§ 3.303(b) in this regard to ascertain whether the 
appellant's account of continuity of symptoms would serve to 
well-ground the claim.  Under 38 C.F.R. § 3.303(b), a veteran 
may utilize "the chronic disease shown as such in service" 
provision when the evidence demonstrates: (1) that the 
veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  With respect to the first 
element there are two questions; (a) is medical evidence 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  Savage v. Gober, 10 Vet. App. 488 
(1997)

The Court then held that the answer to inquiry (a) depends on 
whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether 
the disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994)), for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 
(1992)).  
With respect to question (b), the Court held that either 
evidence contemporaneous with service or the presumption 
period or evidence that is post-service or post-presumption-
period may suffice.  In so holding, the Court noted the 
following.  First, the language of the regulation ("first 
shown as a clear-cut clinical entity, at some later date" 
[emphasis added]) appears to contemplate the use of post-
service or post-presumption-period evidence of in-service or 
presumption-period disease.  Second, to the extent that the 
language of the regulation is ambiguous, "interpretive doubt 
is to be construed in the veteran's favor."  Savage, supra, 
citing Brown v. Gardner, 513 U.S. 115, 117-18 (1994).  The 
Court held that with respect to element 2, again the question 
becomes whether medical evidence is needed to demonstrate 
that a veteran presently has the same condition he or she had 
in service or during a presumption period or whether lay 
evidence will suffice.  Again, the answer depends on the 
nature of the veteran's present condition, i.e., whether it 
is of a type that requires medical expertise to identify it 
as the same condition as that in service or during a 
presumption period, or whether it can be so identified by lay 
observation.  Savage, supra, (citing Epps, Caluza, Falzone, 
and Harvey, all supra.).  

In this matter, the appellant claims that he has had 
continued back pain since his discharge from active service.  
Assuming this to be true, there has been obtained no 
competent medical evidence linking the appellant's continued 
back pain to his in-service treatment, as opposed to the low 
back pain he reported having since 1970 when he was then 
employed as a mail carrier, and so reported to the U.S. 
Department of Labor as a disability sustained in the course 
of his post-military employment.  

In this regard, the Board notes that in Voerth v. West, 13 
Vet. App. 117, 120 (1999), the Court held that 38 C.F.R. 
§ 3.303(b) does not relieve a claimant of the burden of 
providing a medical nexus between service and the currently 
claimed disability by way of continuity of symptoms.  In this 
case, the appellant has failed to do so.
In short, the appellant has not demonstrated the presence of 
a chronic disorder in service or evidence of continuity of 
symptoms that would warrant further development under 38 
C.F.R. § 3.303(b); see Grover v. West, 12 Vet. App. 109 
(1999).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.  
Because the appellant has not submitted a well-grounded 
claim, the benefit is denied.

Entitlement to service connection for a chronic skin rash.

Factual background

While serving on active duty in July 1967, the appellant was 
treated for folliculitis in the pubic area.  It was assessed 
to be of an allergic source.  [Folliculitis is an 
inflammatory reaction in hair follicles.  See Stedman's 
Medical Dictionary 709 (25th ed. 1990); ZN v. Brown, 6 Vet. 
App. 183, 185 (1994).  

During a November 1984 VA "Agent Orange" examination, the 
appellant reported that he had experienced an "allergic rash 
reaction" for the previous 10 years.  The examiner observed 
that the appellant had an allergic skin reaction to mercury 
compounds that was first noted 10 years previously.  

In an August 1990 VA medical record, the appellant denied 
having skin lesions.  In September 1990, the appellant was 
noted to have a soft lesion on his right shoulder.  The 
appellant reported that it had been present since his birth.  
A similar lesion was noted on the appellant's back.  

In September 1991, the appellant reported during the course 
of a VA medical examination that he had allergies to 
different soaps, lotions and mentholate.  His skin was noted 
to be clear.  The examiner commented that the appellant was 
"[e]xposed to Agent Orange in Vietnam."  No dermatologic 
diagnosis was rendered.  It was noted that the appellant's 
skin was then clear.  

In April 1992, a June 1986 medical record was received 
reflecting treatment for a papular urticarial eruption on his 
middle thighs and calves.  The appellant reported that 
pruritic wheals had developed during the previous day, when 
he applied suntan lotion.  He was prescribed cool compresses, 
Benadryl, and was advised to avoid the use of sunscreen 
lotion.  

In a January 1997 note from the RO to the VA medical center, 
it was reported that the appellant related a history of 
having a soft tissue sarcoma.  In the resulting report of 
consultation, it was reported that the appellant had informed 
examiners that he had never been informed of a diagnosis of 
soft tissue sarcoma.  It was instead noted that the appellant 
denied ever having masses, and that he only had vague 
complaints that he attributed to his renal calculi.  Upon 
clinical examination, no skin lesions were found and it was 
reported that there was no history of soft tissue sarcoma and 
no masses to indicate such a diagnosis.  

The appellant also then underwent a dermatological 
examination.  He reported a history of various skin allergies 
to soaps, lotions, cotton, sunscreen and mercury of 10 years 
duration, and a current complaint of an itching ankle rash 
from wearing socks.  Upon examination, a few erythematous 
papules of the lower ankles were found.  The appellant was 
diagnosed to have mild allergic dermatitis.  

In a February 1999 VA surgical pathology report, it was noted 
that the appellant had undergone dermatologic biopsies, which 
resulted in findings of seborrheic keratosis of the left 
temple.   

At a June 1999 personal hearing before a hearing officer at 
the RO, the appellant testified in substance that he had no 
problems with a skin condition prior to entering active 
military service.  He reported that he was treated in service 
for a skin rash, and that he had developed a chronic allergy 
to certain types of soaps, suntan lotions, and detergents 
since leaving military service.  He stated that he obtained 
some treatment from the Kaiser Permanente medical group and 
VA, and that he also "self-treated" his skin rash.  He 
stated that he recalled being sprayed by "Agent Orange" 
while in Vietnam.  

Relevant law and regulations

Service connection - Herbicide Exposure

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Regulations provide, in 
pertinent part, that if a veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), then competent medical or other 
probative evidence is necessary to render the claim plausible 
or well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In November 1999 the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164, 168 (1999).

The law and regulations pertaining to service connection on a 
direct basis have been discussed above and will not be 
repeated.

Analysis

The Board has reviewed the evidence with an eye to both 
service connection on a presumptive basis due to Agent orange 
exposure under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 
3.309 and on a direct basis under 38 C.F.R. § 3.303(d) and 
Combee.

Presumptive Service Connection

As a preliminary matter, the Board observes that it has been 
held the mere fact that a veteran served in Vietnam is not 
indicative of exposure to an herbicidal agent.  See McCartt, 
supra.  

As alluded to above, the second and third prongs of the 
Caluza test may be met by evidence that a veteran with 
service in Vietnam has one of the disorders specified in 
either 38 U.S.C.A § 116(a) or 38 C.F.R. § 3.309(e); see Darby 
v. West, 10 Vet. App. 243, 246 (1997).  In this case, the 
appellant has none of the enumerated diseases.  The record 
reflects that the appellant has been variously diagnosed to 
have folliculitis; an allergic reaction to soaps, suntan 
lotions, detergents and other substances; dermatitis, and 
keratosis.  Because none of these disorders are enumerated as 
presumed to have been incurred by exposure to a herbicide 
agent, the appellant's claim of service connection for a skin 
disorder on a presumptive basis is not well grounded.  See 
McCartt, 12 Vet. App. at 168; Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  

The Board further observes that notwithstanding the 
appellant's self-report that he had been treated for "soft-
tissue sarcoma," which is an Agent Orange presumptive 
disease, there is no evidence to substantiate this report, 
which the appellant retracted upon further inquiry in January 
1997.  

Direct Service Connection - Combee v. Brown

As is noted above, under the ruling of Combee v. Brown, 34 
F.3d 1039 (1994), VA must consider if a claimant, having been 
denied service connection of a claimed disorder on a 
presumptive basis, may establish entitlement to the benefit 
on a non-presumptive basis.  However, as noted above, where 
the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well-grounded claim. 
Grottveit, supra. 

Applying the Caluza analysis, there is evidence of an episode 
of folliculitis during service.  There is also recent medical 
evidence indicating that allergic dermatitis and seborrheic 
keratosis currently exist.  The first two prongs of the 
Caluza analysis therefore arguably have been met.

With respect to the third Caluza prong, having carefully 
reviewed the evidence of record in this regard, the Board 
finds that there is no medical nexus evidence linking any of 
the appellant's current dermatologic symptoms and any 
incident of his military service, including the episode of 
folliculitis in service and/or his service in Vietnam.  
Competent medical evidence is required to substantiate a 
well-grounded claim.  In this case, competent medical nexus 
evidence has not been submitted.  The appellant's claim fails 
on the third prong of the Caluza test; that of demonstrating 
a competent nexus between the claimed disorder and military 
service.  

In short, the Board finds that the appellant has not 
presented a well-grounded claim of entitlement to service 
connection for any dermatological disorder.  The appellant's 
claim is therefore denied.   

Additional comments

Because the appellant's claims for service connection which 
have been denied above not well-grounded, VA is under no duty 
to further assist him in developing facts pertinent to those 
claims.  See 38 U.S.C.A. § 5107(a).  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  VA is not on notice of any other known and existing 
evidence which would make the adjudicated service connection 
claims plausible.  The Board's decision serves to inform the 
appellant of the kind of evidence which would be necessary to 
make his claims well-grounded, namely competent medical 
evidence of current disabilities and of the relationship of 
such disabilities to his service.


ORDER

A well-grounded claim not having been submitted, service 
connection for PTSD is denied.

Service connection for a nightmare disorder is granted.

A well-grounded claim not having been submitted, service 
connection for a back disability is denied.

A well-grounded claim not having been submitted, service 
connection for a chronic skin rash is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

